Case 17-05496        Doc 47     Filed 03/25/19     Entered 03/25/19 16:34:14          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 05496
         Dannieanna Gibson-Jones
         Marvin Jones, Sr
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/25/2017.

         2) The plan was confirmed on 04/20/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/12/2017, 08/09/2018.

         5) The case was Dismissed on 12/13/2018.

         6) Number of months from filing to last payment: 20.

         7) Number of months case was pending: 25.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-05496             Doc 47         Filed 03/25/19    Entered 03/25/19 16:34:14                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $18,900.00
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                          $18,900.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,902.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $859.95
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,761.95

 Attorney fees paid and disclosed by debtor:                         $500.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal       Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 AARON SALES & LEASE OW                  Unsecured           0.00           NA              NA            0.00        0.00
 AARON SALES & LEASE OW                  Unsecured     11,139.00            NA              NA            0.00        0.00
 American First Finance                  Unsecured      1,216.00       1,248.24        1,248.24           0.00        0.00
 American InfoSource LP as agent for     Unsecured           0.00        323.50          323.50           0.00        0.00
 ATG Credit LLC                          Unsecured         256.00           NA              NA            0.00        0.00
 ATG Credit LLC                          Unsecured          83.00           NA              NA            0.00        0.00
 City of Chicago Department of Revenue   Unsecured     15,000.00     11,117.80        11,117.80           0.00        0.00
 Commonwealth Edison Company             Unsecured      1,760.00       2,970.74        2,970.74           0.00        0.00
 Enhanced Recovery                       Unsecured           0.00           NA              NA            0.00        0.00
 Exeter Finance Corporation              Unsecured            NA         504.53          504.53           0.00        0.00
 Exeter Finance Corporation              Secured       29,428.00     29,971.39        29,428.00      6,904.95    2,400.65
 Illinois Dept of Revenue 0414           Unsecured           0.00         21.24           21.24           0.00        0.00
 Illinois Dept of Revenue 0414           Priority            0.00        390.63          390.63           0.00        0.00
 Illinois Tollway                        Unsecured      4,000.00       6,911.10        6,911.10           0.00        0.00
 Indiana Department of Revenue           Unsecured         350.00           NA              NA            0.00        0.00
 Isac                                    Unsecured      2,393.00            NA              NA            0.00        0.00
 Jefferson Capital Systems LLC           Unsecured         364.00        422.21          422.21           0.00        0.00
 Jefferson Capital Systems LLC           Secured       15,366.00     16,011.17        15,366.00      3,582.34    1,250.11
 Jefferson Capital Systems LLC           Unsecured            NA         645.17          645.17           0.00        0.00
 Jefferson Capital Systems LLC           Unsecured           0.00    16,170.97        16,170.97           0.00        0.00
 MERCHANTS CREDIT GUIDE                  Unsecured      1,129.00            NA              NA            0.00        0.00
 MERCHANTS CREDIT GUIDE                  Unsecured         170.00           NA              NA            0.00        0.00
 Nebraska Secretary of State             Unsecured         123.00           NA              NA            0.00        0.00
 Portfolio Recovery Associates           Unsecured         328.00        327.85          327.85           0.00        0.00
 Speedy Cash                             Unsecured           0.00        819.87          819.87           0.00        0.00
 Speedy Cash                             Unsecured           0.00        713.95          713.95           0.00        0.00
 The Village of Bridgeview               Unsecured         200.00           NA              NA            0.00        0.00
 Tidewater Credit Services               Unsecured           0.00    11,289.39        11,289.39           0.00        0.00
 United States Dept Of Education         Unsecured     11,324.00     82,260.75        82,260.75           0.00        0.00
 Village of Lombard                      Unsecured         170.00           NA              NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-05496        Doc 47      Filed 03/25/19     Entered 03/25/19 16:34:14             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $44,794.00         $10,487.29           $3,650.76
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $44,794.00         $10,487.29           $3,650.76

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                  $390.63               $0.00             $0.00
 TOTAL PRIORITY:                                            $390.63               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                            $135,747.31               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,761.95
         Disbursements to Creditors                            $14,138.05

 TOTAL DISBURSEMENTS :                                                                     $18,900.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/25/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
